Per Curiam.

The findings of the jury upon which the will was denied probate are supported by no direct evidence whatsoever and .by no inferences of even slight substantiality. Decree reversed on the law and the facts, with costs to *739appellant payable out of the estate; verdict set aside and petition for probate granted; and proceeding remitted to the Surrogate’s Court, Greene County, for the entry of a decree accordingly. Settle order on notice. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.